                                                                                        FILED

                                                                                      SEP 1 2 2019
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Norfolk Division                     CLERK. US DISTRICT COURT
                                                                                        NORFOLK, VA




JODI A. CRAWFORD,

                               Plaintiff,

               V.                                      CIVIL ACTION NO.: 2:18cv288


NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration,

                               Defendant.



                                                ORDER


       On August 18,2018, Plaintiff brought this pro se action under Section 205(g)ofthe Social

Security Act, 42 U.S.C. Section 405(g), seeking judicial review of the final decision of the

Defendant, Nancy A. BeiTyhill, the Acting Commissioner of the Social Security Administration

("the Commissioner"), which denied Plaintiffs 2014 claim for Disability Insurance Benefits

('DIB")pursuant to Title II.

       On October 18, 2018,this matter was referred to a United States Magistrate Judge pursuant

to the provisions of 28 U.S.C. Section 636(b)(1)(B) and (C), Rule 72(b) of the Federal Rules of

Civil Procedure and Rule 72 ofthe Rules of the United States District Court for the Eastern District


of Virginia for a report and recommendation (R&R). On October 15, 2018, the Commissioner

filed a motion to dismiss Plaintiffs complaint under Rule 12(b)6 of the Federal Rules of Civil

Procedure for a lack of subject matter jurisdiction to review her decision to apply the doctrine of

resjudicata to bar Plaintiffs second application for disability benefits. Plaintiff did not respond

to the motion to dismiss.       On February 21, 2019, the Magistrate Judge filed his report
recommending that Defendant's Motion to Dismiss be GRANTED.

       The Court does hereby ACCEPT the findings and recommendations set forth in the report

ofthe United States Magistrate Judge filed February 21,2019,and it is, therefore ORDERED that

Commissioner's Motion to Dismiss is GRANTED and this case is DISMISSED.

        The Clerk shall mail a copy of this final Order to counsel for the parties.

       IT IS SO ORDERED.



Norfolk, Virginia
September A      ,2019                                          J^ymond A. Jackson
          'I                                                         States District Judge
